Opinion filed November 2, 2017




                                       In The

        Eleventh Court of Appeals
                                     ___________

                                 No. 11-17-00290-CV
                                     ___________

                IN THE INTEREST OF J.B.L., A CHILD


                    On Appeal from the 259th District Court
                         Shackelford County, Texas
                       Trial Court Cause No. 2015-105


                     MEMORANDUM OPINION
      After being notified that their notices of appeal appeared to be untimely,
Appellants, the mother and father of J.B.L., have withdrawn their notices of appeal.
Each parent asserts that he or she “no longer desires to appeal.”         We grant
Appellants’ requests to withdraw their notices of appeal, and we conclude that this
appeal should be dismissed. See TEX. R. APP. P. 42.1(a)(1).
      Accordingly, the appeal is dismissed.


November 2, 2017                                   PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.